Exhibit 10.8(b)

June 1, 2013

Blackwater Capital Management, LLC

36 Cattano Avenue

Suite 601

Morristown, N.J. 07960

Attention: Mr. Andy Silwanowicz

 

  Re: Management Agreement Renewals

Dear Mr. Silwanowicz:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2014 and
all other provisions of the Management Agreements will remain unchanged.

 

  •   Emerging CTA Portfolio L.P.

 

  •   Global Diversified Futures Fund L.P.

 

  •   Blackwater Master Fund L.P.

 

  •   MSSB Spectrum Technical L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Damian George at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1292.

 

Very truly yours, CERES MANAGED FUTURES LLC By:  

/s/ Damian George

 

Damian George

  Chief Financial Officer & Director

 

BLACKWATER CAPITAL MANAGEMENT LLC By:  

/s/ Andrew Silwanowicz

Print Name:  

Andrew Silwanowicz

 

DG/sr